Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-2, 6-7, 21-22, 25-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0178196 A1) in view of TANG (CN 111107664 A). 
As per claim 1, Wang teaches a method comprising: receiving, by a wireless device via a first access network (Wang, ¶0169, receiving by UE over various access networks (first, second, or more) (i.e. 3GPP access network)), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Wang, ¶0169, the NW or network indicate (i.e. indication) that the PDU session is set up for multiple accesses for additional or second access network; also see ¶0170, extending or changing or modifying from initial single-access PDU session to a multi access PDU session). 
	However, Wang does not explicitly teach sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network cannot be established for the wireless device.
	In the same field of endeavor, TANG teaches sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or deactivation of characteristic of the PDU where the UE establishing a plurality of session PDU, PDU session can select activation or deactivation portion to reduce delay time delay sensitive service recovery and reliability of services (TANG, background). 
As per claim 2 as applied to claim 1 above, Wang teaches, wherein the computing device comprises a session management function (SMF) (Wang, ¶0156, session management function or SMF).  
As per claim 6 as applied to claim 1 above, Wang teaches wherein the receiving the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 7 as applied to claim 6 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 

	However, Wang does not explicitly teach sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device.
	In the same field of endeavor, TANG teaches sending, by the wireless device to a computing device and in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, sending by the UE to session management function and in response to the PDU session modification), a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device (TANG, page 10, information indicating that multiple PDU session activated or can be established for the UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or 
As per claim 22 as applied to claim 21 above, Wang teaches, wherein the computing device comprises a session management function (SMF) (Wang, ¶0156, session management function or SMF).  
As per claim 25 as applied to claim 21 above, Wang teaches wherein the receiving the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 26 as applied to claim 21 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 
As per claim 27, Wang teaches a method comprising: sending, by a base station to a wireless device via a first access network (Wang, ¶0169, sending by network (i.e. base station 114) to WTRU over various access networks (first, second, or more) (i.e. 3GPP access network)), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Wang, ¶0169, the NW or network indicate (i.e. indication) that the PDU session is set up for multiple accesses for additional or second access network; also see ¶0170, extending or changing or modifying from initial single-access PDU session to a multi access PDU 
	However, Wang does not explicitly teach receiving, from the wireless device, in response to the indication to modify the single-access PDU session to the multi-access PDU session, a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device.
	In the same field of endeavor, TANG teaches receiving, from the wireless device, in response to the indication to modify the single-access PDU session to the multi-access PDU session (TANG, page 6 and page 10 after mode 3, receiving from the UE in response to the PDU session modification), a parameter indicating that the multi-access PDU session via the second access network can be established for the wireless device (TANG, page 10, information indicating that multiple PDU session activated or can be established for the UE). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of TANG into invention of Wang in order to support session selective activation or deactivation of characteristic of the PDU where the UE establishing a plurality of session PDU, PDU session can select activation or deactivation portion to reduce delay time delay sensitive service recovery and reliability of services (TANG, background). 
 	As per claim 28 as applied to claim 27 above, Wang teaches wherein the acknowledgement comprises a session modification command acknowledgement 
As per claim 29 as applied to claim 27 above, Wang teaches wherein the computing device comprises an access and mobility management function (AMF) device (Wang, ¶0140, AMF).  
 	As per claim 30 as applied to claim 27 above, Wang teaches wherein the second access network comprises a non-3GPP access network (Wang, ¶0170, non-3GPP access network). 
As per claim 31 as applied to claim 27 above, Wang teaches wherein the sending the indication comprises receiving a session modification command (Wang, ¶0171, extension or modification of PDU session; also see ¶0110, PDU session modification message) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Wang, ¶0231, PDU session identity).
As per claim 32 as applied to claim 31 above, Wang teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Wang, ¶0135, traffic rule of multi access PDU session). 
 	As per claim 33 as applied to claim 27 above, Wang teaches, wherein the sending the acknowledgement for modifying the single-access PDU session to the multi-access PDU session (Wang, ¶0169-170, sending session establishment accept message for extending or modifying from the single-access PDU session to the multi-access PDU session) is based on receiving the parameter indicating that the wireless device has radio coverage for the second access network (Wang, ¶0032 , based on 
	As per claim 35 as applied to claim 1 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is not available (TANG, page 11, lines 1-5, current network does not support the particular service therefore is not available). 
	As per claim 36 as applied to claim 1 above, Wang further teaches, determining that the wireless device has no access coverage for the second access network (Wang, ¶0171, determining existence of a coverage hole in the access network, therefore no coverage). 
 	As per claim 37 as applied to claim 21 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is available (TANG, page 11, lines 1-5, current network support the particular service therefore it is available). 
	As per claim 38 as applied to claim 21 above, Wang further teaches, determining that the wireless device has access coverage for the second access network (Wang, ¶0032, determining that the access network provide coverage). 
 	As per claim 39 as applied to claim 27 above, Wang in view of TANG teaches, wherein the parameter indicates that the second access network is available; or that the wireless device has access coverage for the second access network (Wang, ¶0032, determining that the access network provide coverage). 
Wang (US 2020/0178196 A1) in view of TANG (CN 111107664 A) and further in view of DAO (US 20180198867 A1). 
 	As per claim 5 as applied to claim 1 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network (DAO, ¶0280 and ¶0282, based on the indication of radio capability to change or modify PDU session via RAN nodes (first, second, or more)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
 	As per claim 20 as applied to claim 1 above, Wang in view of TANG does not explicitly teach sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify the existing single- access PDU session to the multi-access PDU session using the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify an existing single- access PDU session to the multi-access PDU session using the second access network (DAO, ¶0444, sending to SMF session Modification rejected (i.e. negative acknowledgement) which indicates rejection of PDU sessions modification using target/second RAN).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
	As per claim 23 as applied to claim 21 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the second access network, an indication for registration of the second access network. 

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003). 
 	As per claim 24 as applied to claim 21 above, Wang in view of TANG does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein the receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 34 as applied to claim 27 above, Wang in view of TANG does not explicitly teach wherein the parameter further indicates that the wireless device supports the multi-access PDU session.
 	In the same field of endeavor, DAO teaches wherein the parameter further indicates that the wireless device supports the multi-access PDU session (DAO, ¶0151, parameters indicating that UE is supporting multiple PDU sessions).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Wang and TANG in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARIDEH MADANI/Examiner, Art Unit 2643    


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643